Citation Nr: 9928892	
Decision Date: 10/06/99    Archive Date: 10/15/99

DOCKET NO.  97-31 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for skin cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Associate Counsel






INTRODUCTION

The veteran served on active duty from October 1942 to 
November 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, which determined that new and material 
evidence sufficient to reopen the veteran's claim for service 
connection for skin cancer had not been submitted.  The 
veteran filed a timely appeal to this adverse determination.


FINDINGS OF FACT

1.  In an April 1992 rating decision, the RO originally 
denied the veteran's claim for service connection for skin 
cancer; this decision was subsequently upheld in multiple RO 
rating decisions, and affirmed by the Board in a decision 
dated in December 1996.

2.  The evidence received since the Board's December 1996 
decision is of such significance that it must be considered 
in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW


1.  The December 1996 Board decision which denied the 
veteran's claim for service connection for skin cancer is 
final.  38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. § 
20.1110 (1998).

2.  Evidence received since the final December 1996 Board 
decision is new and material, and the claim for that benefit 
is reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1998).

3.  The veteran's claim for service connection for skin 
cancer is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303 (1998).

In an April 1992 rating decision, the RO initially denied the 
veteran's claim for skin cancer, then termed "basal cell 
carcinoma," on the basis that the evidence did not show that 
his current basal cell carcinoma, first shown by the record 
in 1990, was medically related to his period of military 
service nearly 45 years earlier.  

Subsequent RO rating decisions again denied the veteran's 
claim for service connection for skin cancer, and this denial 
was subsequently affirmed in a December 1996 Board decision, 
which denied service connection for skin cancer both as due 
to ionizing radiation and on a basis other than due to 
exposure to ionizing radiation.  Evidence considered at the 
time of this Board decision included treatment records from 
Merrill I. Feldman, M.D., a physician at Lowell General 
Hospital, who rendered a diagnosis of skin cancer in October 
1991.  At that time, Dr. Feldman noted that the veteran 
reported having suffered from superficial crusting lesions of 
the right upper dorsum for the previous 4 or 5 years.  
Subsequent VA and private medical evidence indicated that the 
veteran underwent irradiation therapy for treatment of basal 
cell carcinoma and squamous cell carcinoma of the right upper 
back.

Also considered was a VA medical opinion rendered in August 
1995 as an addendum to an earlier September 1993 VA 
examination.  This examiner diagnosed post-irradiation 
treatment for basal cell epithelioma, including one area of 
squamous cell carcinoma.  He then opined that "[t]his tumor 
is certainly related to the sun exposure and probable 
radiation exposure he received during his one year of service 
on Tinian Island in the South Pacific."  However, no 
supporting rationale was given for this opinion.

The veteran was notified of the Board's determination by a 

